Citation Nr: 1435660	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-40 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus, type II (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the assignment of a 20 percent disability rating for the Veteran's service-connected DM.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System (VBMS)) folders associated with the Veteran's claim.  The VBMS does not contain any documents that are relevant to the issue on appeal at this time.  The documents in Virtual VA are duplicative of the documents in the paper file, except for an Appellant's Brief dated January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

In connection with his increased rating claim, the Veteran underwent a VA DM examination in September 2009 and July 2011.  During the most recent July 2011 examination, the examiner stated that the Veteran's current treatment for DM was through the use of daily insulin and oral medication.  The examiner noted that there were episodes of hypoglycemia reactions or ketoacidosis, and the Veteran was instructed to follow a restricted or special diet.  On the other hand, the examiner added that the Veteran's diabetic complications did not require hospitalizations, and the Veteran was not restricted in ability to perform strenuous activities.

During the examination, the Veteran denied any peripheral vascular disease, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, genitourinary disorder, or other diabetic complications.  The examiner further noted that the Veteran was evaluated at the eye clinic in January 2010 and no diabetic retinopathy was found.  The Veteran reported that hypoglycemic episodes occurred when he skipped his snack or delayed to eat his meal.  Also, there was one episode that woke him up from his sleep at 4am, during which he was sweating and trembling.  He ate cookies and jelly, and the symptoms resolved.  The Veteran denied hypoglycemia episodes that have required that he go to his doctor. 

The VA examiner diagnosed the Veteran with diabetes, hypertension, refraction errors/cataracts, and microalbuminuria.  Microalbuminuria was listed as a complication of diabetes.      

In an Appellant's Brief dated January 2014, the Veteran stated that though "the VA examiner did not describe any restrictions of activities, ... the evidence confirms that his diabetes has progressed [and that] his physical activities are restricted due to his diabetes."  See Appellant's Brief dated January 29, 2014, p. 3.    

In light of the above, the Board concludes that the July 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected DM.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a new VA examination to assess the current nature, extent and severity of his DM.  See Snuffer, supra; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records.  Thereafter, such records should be obtained for consideration in his appeal.
Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA examination to determine the current level of severity of his DM.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his DM, the examiner should identify the severity of the Veteran's DM.  Additionally, the examiner should undertake all indicated tests and studies.  

The examiner should indicate what symptoms are attributable to the service-connected DM.  The examiner should specifically indicate whether the Veteran's DM requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions of ketoacidosis episodes, the examiner should indicate how long they last and what kind of care is necessary.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report. 

3. The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. The RO should then readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



